     Case 2:20-cv-02054-KJD-DJA Document 5 Filed 01/27/21 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   CLIFTON B. SAULSBERRY SR.,                           Case No. 2:20-cv-02054-KJD-DJA
 5                                           Plaintiff,                     ORDER
 6          v.
 7   UNITED PARCEL SERVICE,
 8                                         Defendant.
 9          Before the Court for consideration is the Report Recommendation (#4) of Magistrate
10   Judge Daniel J. Albregts entered December 14, 2020, recommending that Plaintiff’s complaint
11   be dismissed for failure to file an updated Application to Proceed In Forma Pauperis and to file a
12   new complaint. Though the time for doing so has passed, Plaintiff has failed to file any
13   objections to the Report and Recommendations.
14          The Court has conducted a de novo review of the record in this case in accordance with
15   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
16   Recommendation (#4) of the United States Magistrate Judge entered December 14 2020, should
17   be ADOPTED and AFFIRMED.
18          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
19   Recommendation (#4) entered December 14, 2020, are ADOPTED and AFFIRMED;
20          IT IS FURTHER ORDERED that this action is DISMISSED.
21                 27
     Dated this _____________ day of January, 2021.
22
23                                                        _____________________________
                                                          Kent J. Dawson
24
                                                          United States District Judge
25
26
27
28
